JUSTICE HARRISON, dissenting: The majority’s claim that respondent demonstrated indifference to her children and complete disregard for their health and welfare for a year is based on a selective reading of the evidence and is inaccurate. With respect to the frequency of respondent’s contacts with her children, the record shows that between May of 1983 and June of 1984, respondent visited both children on at least one occasion, in July of 1983, and saw her daughter, Dorothy, on another, in September, 1983. She and her husband arranged a visit with the children for December of 1983, but she was subsequently unable to attend because she had no transportation. In addition, beginning in March of 1984, respondent made repeated requests for visitation to her case worker, but was denied permission pursuant to DCFS policy prohibiting such visits when parental termination was sought. Respondent made these efforts at visitation although she owned no automobile and had to rely on others for transportation or travel to the DCFS office by foot. Cases which have upheld trial court findings of unfitness have generally involved a more prolonged period of inattention. (See e.g., People ex rel. Patterson v. Patterson (1976), 36 Ill. App. 3d 484, 344 N.E.2d 226 (one visit in two years); In re Ice (1976), 35 Ill. App. 3d 783, 342 N.E.2d 460 (four years); In re Grant (1975), 29 Ill. App. 3d 731, 331 N.E.2d 219 (no visits in five years then one visit per year for three years); In re Einbinder (1975), 31 Ill. App. 3d 133, 344 N.E.2d 187 (nine years); In re Perez (1973), 14 Ill. App. 3d 1019, 304 N.E.2d 109 (five years).) Moreover, whatever inattention was exhibited by respondent here was not the product of mere indifference. The adjudicatory order making respondent’s children wards of the court, entered in September of 1983, was silent on the issue of visitation. Subsequent to that order, respondent’s case worker did not advise respondent that she retained the right of visitation, nor did the case worker make any attempt to encourage additional visits between respondent and her children. (Cf. In re Overton (1974), 21 Ill. App. 3d 1014, 1019, 316 N.E.2d 201, 205.) After March of 1984, the case worker went further and expressly prohibited such visits. Where, as here, DCFS itself obstructs parental contact, the failure of such contact to take place cannot serve as the basis for establishing lack of fitness. In re Taylor (1975), 30 Ill. App. 3d 906, 911, 334 N.E.2d 194, 197. Respondent may not have attempted to contribute toward the support of her children while they were in State custody, but as in Blakey v. Blakey (1979), 72 Ill. App. 3d 946, 948, 391 N.E.2d 222, 224, she was never ordered or requested to do so. Nor did she have financial ability to do so, having been unemployed throughout the period at issue. DCFS also argues that respondent did not telephone her children or send them birthday or Christmas cards between September of 1983 and the time of the hearing on the supplemental petition. With respect to Dorothy, respondent’s daughter, the failure to send a birthday card is hardly surprising, given that Dorothy’s birthday was in August. As for Joseph, his birthday came at the end of February. Respondent did try to visit him and Dorothy shortly thereafter, in March, but was absolutely prohibited from doing so by DCFS. Although no Christmas cards or presents were sent, respondent and her husband had planned to visit the children personally in December. Respondent did not telephone the children because she had no phone of her own. On those infrequent occasions when she managed to gain access to a telephone, she used it to inquire about employment, which was apparently required by the State in order for her to continue to receive general assistance in order to support herself, and by DCFS as a precondition to regaining custody of her children. DCFS contends that lack of fitness can be inferred from the fact that respondent has another child, not before the court, who does not live with her and with whom she no longer communicates. In support of this proposition, DCFS cites In re Perez (1973), 14 Ill. App. 3d. 1019, 304 N.E.2d 109. That case is not dispositive. Although the court there considered that one of the mother’s children did not reside with her in reaching its conclusion that she was an unfit parent, the circumstances surrounding that situation are not given and therefore cannot be directly compared to the case at hand. Here, the record showed that respondent’s third child was born to her after her marriage to her husband but that her husband was not the father. Because respondent and her husband lacked the financial resources to rear the child, the child was thereafter sent to live with respondent’s mother, who now refuses to allow respondent to have the child back. One may not approve of respondent’s resolution of this family tragedy, but it is scarcely conclusive evidence that she is an unfit parent to her other children. The majority asserts that DCFS “exerted an effort that endured for a year to reunite the family.” It did not. While DCFS set “goals” for respondent and discussed them with her from time to time, it made no attempt to assist her in accomplishing them. This is pointedly illustrated by the following exchange between respondent’s attorney and Ms. Robinson: “Q. Did you yourself, as a case worker, do anything other talk [sic] with Barbara Wright — -what I mean by that is, did you make any contacts or try to help her with her job, or do anything affirmatively other than just tell her what she should be doing? A. No. Q. Did you suggest prices [sic] where, with her abilities where she might get a job? A. No. Q. Did you tell her what type of house she should be looking for? A. I said a safe, secure home, clean. Q. Did you discuss with her the possibility if she didn’t find a job what would happen? A. No.” When, at another point, respondent’s attorney asked Ms. Robinson whether DCFS had discussed with respondent the problems of how she could finance and maintain a house without a job, Ms. Robinson simply stated: “We suggested seeking employment.” With regard to the goal of attending parental classes, Ms. Robinson admitted that she never set up any appointments for respondent to attend these classes, although this was normally part of Robinson’s job. Respondent testified that Ms. Robinson did tell her at an October, 1983, meeting that she could attend parenting classes in Eldorado, but by this time she had moved from that town. Respondent advised Ms. Robinson that she could not go there, explaining, “*** I didn’t have no way to get over there because Terry Vailes’ car didn’t have no gas most of the time and it was hard to walk over there because I’ve got two bad ankles.” When asked whether DCFS made any other suggestions to her, respondent testified that it had not. Ms. Robinson justified DCFS’ failure to arrange appointments for respondent to attend parenting classes on the grounds that she had difficulty locating respondent. Ms. Robinson testified, however, that she did see respondent on September 21, 1983, prior to the adjudicatory hearing, and again on September 27, 1983, the day of that hearing. At this time respondent told Ms. Robinson that she was living with friends. Although respondent would not give Ms. Robinson her street address, Ms. Robinson did not inquire into the reason for her refusal, nor did she explain to respondent that DCFS needed the address to contact her. Ms. Robinson next saw respondent less than two months later, when respondent and her husband stopped by Robinson’s office. According to Ms. Robinson, respondent volunteered the address at which she was then living. The only attempt DCFS made to contact respondent at this address consisted of a letter confirming a visit with the children that had previously been arranged. In fact, the only time after the September adjudicatory hearing when Robinson said she was unable to contact respondent was in February and March of 1984, after the decision had been made to seek termination of respondent’s parental rights. Robinson’s attempts to locate respondent at this time were, by her admission, limited to two telephone calls, checking with someone in respondent’s family, and checking at a hotel where respondent had once stayed. While these attempts were unsuccessful, any uncertainty about respondent’s whereabouts was short lived. According to Ms. Robinson, respondent visited her office on or about March 14, 1984. In April, Ms. Robinson visited respondent at her home, having previously been given the address by respondent: Respondent visited Ms. Robinson at her office again during the first week of May, 1984, and Ms. Robinson was able to recite respondent’s current address at the time of the hearing on the supplemental petition. Ms. Robinson testified that after respondent was notified of plans to terminate her parental rights in March of 1983, her interest in the children increased, and she requested visits with them. Visitation was denied by DCFS, however, pursuant to a policy of refusing to permit parental visitation after a petition had been filed to terminate parental rights. Finally, Robinson stated that she never told respondent that compliance with DCFS “goals” was necessary in order for respondent to visit with her children. At the same time, however, Robinson did not deny that she never told respondent that failure to meet DCFS “goals” would result in respondent’s parental rights being terminated. Cases involving parental fitness have stressed that the intent of a parent is of paramount importance. (In re Adoption of Mantzke (1984), 121 Ill. App. 3d 1060, 1068, 460 N.E.2d 80, 85.) In the matter now before the court, respondent exhibited an unambiguous intention to regain custody of her children and preserve her role as their mother. This intention manifested itself through her attempts to secure employment and provide a suitable home in accordance with the “goals” established by her DCFS case worker. By the time of the hearing on the supplemental petitions, respondent remained unemployed, but had obtained a furnished home of her own with ample space to accommodate the children. There was no dispute that respondent was able to properly maintain this home, that her personal appearance had improved, and that she had otherwise begun to take more responsibility for her life. In addition, the evidence showed that when among friends, respondent spoke frequently of the children and expressed her love for them. Uncontradicted testimony showed that when respondent first left the children in her husband’s care and went to Kentucky, she did so in part out of fear of physical violence against herself and the children and was gone only a short time. When respondent returned, she communicated with the DCFS case worker at regular intervals, including June 1983, July 1983, September 1983 (twice), October and/or November 1983, and March, April and May of 1984. As previously noted, although the DCFS case worker did not always know respondent’s whereabouts, she never advised respondent of a need to know where respondent lived so that she could contact her, nor did the case worker even make any attempt to reach respondent for any reason prior to February of 1984, with the exception of one occasion in the fall of 1983 when the case worker wanted to confirm by letter a previously arranged appointment for respondent to visit her children. Respondent appeared at all court hearings, but one, in June of 1983, for which no prior notice was apparently attempted by DCFS. To be. sure, the record contains many examples of respondent’s shortcomings and failures. Nevertheless it is respondent’s efforts to carry out her responsibilities, and not her successes, by which fitness is to be determined under section 1, paragraph D(b) of the Adoption Act (Ill. Rev. Stat. 1983, ch. 40, par. 1051D(b)). (In re Hurley (1976), 44 Ill. App. 3d 260, 267, 357 N.E.2d 815, 820.) Here, the efforts exerted by respondent are particularly significant given the virtually complete absence of guidance and assistance provided by her DCFS case worker. Compare, e.g., In re Hillyer (1980), 82 Ill. App. 3d 505, 510, 403 N.E.2d 36, 40, where the court upheld a finding of unfitness because, inter alia, DCFS had made a “great effort,” ultimately unavailing, to help the mother and tried to teach her the minimal housekeeping and parental skills necessary to maintain a safe and healthful environment for her children. As the majority correctly observes, a judgment that a parent is unfit to rear his or her own children is one of the most devastating of judicial decisions. (In re Paul (1984), 101 Ill. 2d 345, 354-55, 461 N.E.2d 983, 987.) For the reasons set forth above, I cannot agree that the facts present here warrant imposition of so drastic a sanction. The majority cites In re Brown (1981), 86 Ill. 2d 147, 427 N.E.2d 84, In re Hollis (1985), 135 Ill. App. 3d 585, 482 N.E.2d 230, and In re J.R. (1985), 130 Ill. App. 3d 6, 473 N.E.2d 1009, for the proposition that great deference should be paid to the trial court’s determination, but none of those cases is remotely analogous to the one now before us. In re Hollis involved repeated and serious incidents of physical abuse of a child by her sociopathic father in which the child’s ribs were fractured and, on the last occasion, her lung collapsed. In re Brown dealt with the failure of respondent, over a protracted period of time, to take any steps to protect his child from an environment in which she was severely beaten and burned, and her three-year-old sister murdered. In In re J.R. respondent was found to be unfit because she allowed a man to reside in the household who had been convicted of battery of one of her children and, after being released from prison on that charge, murdered another; she failed to report the murder; and she both allowed the child’s body to remain in the residence with her other children and lied to the police to conceal the location of the body. The right of a parent to rear his or her child is fundamental. It is, as our supreme court has recognized, one of mankind’s most important rights. (In re Paul (1984), 101 Ill. 2d 345, 355, 461 N.E.2d 983, 987.) The majority’s finding that respondent has forfeited that right is without legal precedent. I would reverse.